             Case 5:17-cr-00026-RH Document 84 Filed 09/04/19 Page 1 of 3
                                                                                   Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION



UNITED STATES OF AMERICA

v.                                             CASE NO. 5:17cr26-RH

MICHAEL J. BAXTER,

                   Defendant.

__________________________________/


                          ORDER DENYING RELEASE PENDING
                       CERTIORARI AND SETTING A DEADLINE TO
                        REPORT FOR SERVICE OF THE SENTENCE


         The defendant Michael J. Baxter was convicted and sentenced to 60 months

in the Bureau of Prisons. He was released pending appeal to the United States

Court of Appeals for the Eleventh Circuit. That court now has affirmed the

conviction and sentence. The mandate has issued. Mr. Baxter has moved for

release pending a ruling on his anticipated petition for a writ of certiorari. This

order denies the motion.

         Under the Bail Reform Act, a defendant may be released pending appeal

only if the appeal will raise “a substantial question of law or fact.” 18 U.S.C.

§3143(b)(1). The Eleventh Circuit has given this definition: “a ‘substantial



Case No. 5:17cr26-RH
             Case 5:17-cr-00026-RH Document 84 Filed 09/04/19 Page 2 of 3
                                                                                 Page 2 of 3




question’ is one of more substance than would be necessary to a finding that it was

not frivolous. It is a ‘close’ question or one that very well could be decided the

other way.” United States v. Fernandez, 905 F.2d 350, 354 (11th Cir. 1990)

(quoting United States v. Giancola, 754 F.2d 898, 901 (11th Cir. 1985)).

         Mr. Baxter was allowed to remain on release pending appeal based on only

one substantial issue: whether the government’s challenge to his attempted

peremptory strike of a juror was properly sustained under Batson v. Kentucky, 476

U.S. 79 (1986). At trial, I found as a fact that the real reason for the attempted

peremptory strike was the prospective juror’s race. On appeal, the Eleventh Circuit

upheld that finding.

         Mr. Baxter’s Batson issue as asserted in the Eleventh Circuit was substantial.

But now the issue is presented in an entirely different context. The chance is

remote that the Supreme Court will grant certiorari to review, or would set aside, a

factual finding on this issue made by the district court and upheld by the circuit

court. Nor will a certiorari petition raise any other substantial issue. When viewed

in this proper context, it cannot be said that Mr. Baxter has raised an issue that is

“close” or “very well could be decided the other way,” as required by Fernandez.

Having failed to raise such an issue, Mr. Baxter is not entitled to release, and even

if he was eligible, release would be denied as a matter of discretion.

         IT IS ORDERED:



Case No. 5:17cr26-RH
             Case 5:17-cr-00026-RH Document 84 Filed 09/04/19 Page 3 of 3
                                                                                    Page 3 of 3




         1. The motion for release pending a petition for a writ of certiorari, ECF

No. 83, is denied.

         2. Mr. Baxter must report to his designated institution in the Bureau of

Prisons for service of sentence by 2:00 p.m. on October 23, 2019.

         SO ORDERED on September 4, 2019.

                                          s/Robert L. Hinkle
                                          United States District Judge




Case No. 5:17cr26-RH
